 SEALITE, INC.619Sealite,Inc.andInternationalUnion of OperatingEngineers,Stationary Local No. 39, AFL-CIO, Petitioner.CaseNo.20-RC-3930.December 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held before Edward J. McFetridge,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Employer is engaged in the manufacture and sale of textilematerials utilized in the construction and maintenance of sewer pipe.All production is done at its main plant in San Leandro, California.The Petitioner and the Intervenor seek a unit of all production andmaintenance employees at this plant, plus one service representativeassigned to the San Leandro area, but would exclude certain otheremployees, as enumerated below.The Employer would include allpersons employed by it.Construction-site laborers and truckdrivers:Part of the Employer'sbusiness consists of repairing leaks in sewer pipes.These jobs mayoccur either in California or in neighboring States, and frequentlynecessitate the hiring of truckdrivers and laborers on the site to helpwith the particular project. Such employees vary in number from 1to 10 or 12 at any one time, and their employment may last from severaldays to several months.While they are not specifically told of thetemporary nature of their employment, in all but isolated instancesthey leave the Employer's employ at the end of the particular job.These employees are paid the prevailing wage rate in the area, whilethe Employer's own employees dispatched to the project are paideither their regular rate or the prevailing rate, whichever is higher.'Laundry, Dry Cleaning and Linen Supply Drivers Union, Local 209, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpers of America, was per-mitted to intervene on the basis of a showing of interest.125 NLRB No. 66. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs it appears that the aforementioned construction-site employees arehired for one job only, and have no substantial expectancy of con-tinued employment, we find they are temporary employees and excludethem from the unit .2Service representatives:Except for the one service representativeassigned to the San Leandro area, these employees are stationed-away from the main plant, in the vicinity of commercial warehousesin neighboring States, where the Employer stores supplies for serviceto customers.They are responsible for maintaining an adequateinventory at the warehouses, and for advising contractors in theirrespective areas as to the installation and maintenance of the Employ-er's products.The service representatives have no contact with themain plant except to make an occasional visit to obtain informationon new products and procedures.We find the service representativesdo not have sufficient interests with main plant employees to beincluded in the unit, and we shall exclude them.'Although the parties.agreed to include the one service representative stationed in thevicinity of the main plant, the record discloses that his status is exactlylike that of the other service representatives, except that he procuresmaterials directly from the main plant because of his proximity to:San Leandro.We shall exclude this employee along with the otherservice representatives.President:The Employer contends that its president should beincluded in the unit, as he may engage in manual labor while attendingto various matters at construction sites.However, the record indi-cates, and the Employer admits, that the president clearly has theauthority to hire other employees. I''Ve find he is a supervisor andexclude him from the unit.'Clerical employees:These three employees work in an enclosedoffice area, and perform various clerical functions for the Employer,including bookkeeping, billing, and the preparation of bills of lading.We find they are office clericals and shall exclude them from the unit.'Accordingly, we find that the following employees constitute aunit appropriate for purposes of collective bargaining within themeaning of Section 9(b) of the Act:All production and maintenance employees at the Employer's main.plant in San Leandro, California's excluding all service representa-:2 SeeDel Rio & Winter Garden Telephone Company,85 NLRB 199, 203.8 The Sheffield Corporation,123 NLRB 1454;The Woodman Company, Inc.,119 NLRB1784.4 The Employer would include in the unit all supervisors, "if possible."This is notpossible, as supervisors are specifically excluded from coverage of the Act.5 SeeFredericksonMotorExpress Corporation,121 NLRB 32.e The parties agreed that all regular production and maintenance employees at SanLeandro should be Included in the unit, even though seasonally some are sent out on fieldjobs as truckdrivers or laborers. HUSSMANN REFRIGERATOR COMPANY621tives, temporary construction-site laborers and truckdrivers, officeclerical employees, professional employees, guards, the president, andall other supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Hussmann Refrigerator CompanyandSeafarers InternationalUnion of North America, Atlantic and Gulf District, AFL-CIO, Marine Allied Workers Division,Petitioner.Case No..4-RC-3955.December 4, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Howard S. Simonoff, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Rodgers andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the-Act.2.The labor organizations involved claim to represent certainemployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within themeaningof Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitionerseeks aunit of production and maintenance employees, including inspectors, expediters, and factory clerks at the.Employer's plant in Delaware Township, New Jersey.The SheetMetal Workers agrees with the Petitioner that inspectors, expediters,.and factory clerks should be included in the unit. The IAM's positionis not clear.At the time of the hearing, there were no employees inthese three job categories.For thisreason,the Steelworkers and theEmployer urged the Board not to make a unit determination withrespect to inspectors, expediters, and factory clerks.However, the,Steelworkers indicated that if the Board should order an election and1 The hearingofficer referredto the Board the Employer'smotion to dismiss the petition.on the ground that it wasprematurely filed.For the reasons stated hereinafter themotion is denied.2District#1,InternationalAssociationofMachinists,Sheet MetalWorkers Interna-tionalAssociation, and UnitedSteelworkersof America, AFL-CIO, hereinafterreferred'to as IAM, SheetMetal Workers,and Steelworkers,respectively,were permitted to Inter-vene on the basis of separate showingsof interest.125 NLRB No. 73.